Dear Mr. Eroche:
This office is in receipt of your request for an opinion of the Attorney General in regard to dual officeholding. You indicate you are now president of a fire protection district in Lafourche Parish and have been requested to sit for six months as a councilman on the Lafourche Parish Council for a position that is vacant. You ask if there is any prohibition against you continuing to serve as president of the parish fire district while serving as a councilman.
We are informed that the position on the fire district is a part time position so the prohibition under R.S. 42:63 against a person holding an elective office, such as a council member, and holding a full-time appointive office is not applicable.
This conclusion is consistent with an earlier opinion of the Attorney General wherein it was observed that members of the board of commissioners of the fire district hold part time appointive office and elected members of the board of aldermen are not prohibited by the Louisiana dual officeholding statute from serving on the board of commissioners of Fire District #8, Caddo Parish. Atty. Gen. Op. No. 91-332.
There is a prohibition in R.S. 42:64 against the same person who has the power to appoint or remove the incumbent of the other office from serving in both positions as incompatible offices. However, there is an exception to this that provides "that local governmental subdivision may appoint members of the governing body to boards and commissions created by them and over which they exercise general powers as provided in Art. VI, Sec. 15 of the Constitution of Louisiana."  While the district constitutes a public corporation with the power to sue and be sued, it is created or enlarged by the parish governing authority, and under Art. VI, Sec. 15 of the Constitution, the parish governing authority shall have general power over any agency heretofore or hereafter created by it, including the power to abolish the agency, Atty. Gen. Op. No. 94-481. In Brasseaux v. VermilionParish Police Jury, 361 So.2d 35 (La.App. 1978), the court stated in Art. VI, Sec. 15 the word "agency" includes boards and commissions.
Consequently, we would conclude there is no prohibition in serving as a councilman and at the same time being in the part time position as president of the fire district.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           By: ____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR